DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.
 


Introductory Remarks
	In response to communications filed on 29 October 2021, claims 1, 4, 8-9, 18, 21, 25-26, and 35-36 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. Claims 39-40 are new. Therefore, claims 1-40 are presently pending in the application, of which claims 1, 4, 8, 9, 14, 15, 18, 21, 25, 26, 31, 32, 35, and 36 are presented in independent form.

The previously raised 102/103 rejection of the pending claims is withdrawn in view of the Examiner’s amendments to the claims.





Response to Arguments
Applicant’s arguments filed 20 October 2021 with respect to the rejection of the claims under 35 U.S.C. 102/103 have been fully considered but are moot because the arguments do not apply to the claims as amended via Examiner’s Amendment below. The claims, as seen in the Examiner’s Amendment, were found to be allowable over the prior art of record.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Savage Bassett (Reg. No. 64,618) on 16 December 2021.

The application has been amended as follows:


dividing, into a plurality of zones, a base table that is managed by a database server;
wherein said dividing is based on locations, in persistent storage, of rows of the base table; 
wherein the base table has a particular column;
generating, for the base table, a zone map;
wherein generating the zone map includes, for each zone of the plurality of zones, storing in the zone map a per-zone aggregate value that is one of:
a sum value that reflects a sum of values, from the particular column, from rows belonging to said each zone,
a min value that reflects a minimum value, from the particular column, from rows belonging to said each zone, or
a max value that reflects a maximum value, from the particular column, from rows belonging to said each zone; 
wherein one or more  based on one or more pruning staleness indicators;
processing, by the database server, a query that requires generation of a target aggregation of values from the particular column; 
wherein said processing the query comprises:
while the one or more zones are marked as stale based on the one or more pruning staleness indicators: 
determining that at least one zone, of the plurality of zones, is not stale based on at least one aggregation staleness indicator, and
responsive to said determining that the at least one zone is not stale, deriving the target aggregation of values from at least one per-zone 
wherein the method is performed by one or more computing devices.
2.	(Previously Presented) The method of Claim 1 wherein:
the at least one per-zone aggregate value comprises a particular per-zone sum value that reflects a sum of values, from the particular column, from rows belonging to an associated zone of the plurality of zones; and 
the target aggregation of values is a target sum of values from the particular column.
3.	(Previously Presented) The method of Claim 2 wherein the query includes a filter condition and the method further comprises:
determining, based on the filter condition, that a first zone of the plurality of zones is a no-overlap zone;
determining, based on the filter condition, that a second zone of the plurality of zones is a total-overlap zone;
wherein the particular per-zone sum value reflects a sum of values from rows belonging to the second zone;
pruning the first zone responsive to determining that the first zone is a no-overlap zone; and
wherein deriving the target aggregation of values from the particular column comprises using the particular per-zone sum value of the second zone to derive the target sum of values responsive to determining that the second zone is a total-overlap zone.
4.	(Previously Presented) A method for improving performance of query execution in a database system based on zone map information, comprising:
dividing, into a plurality of zones, a base table that is managed by a database server;
wherein the base table has a particular column;
generating, for the base table, a zone map;
wherein generating the zone map includes, for each zone of the plurality of zones, storing in the zone map a per-zone aggregate value;
wherein the per-zone aggregate value is one of:
a sum value that reflects a sum of values, from the particular column, from rows belonging to the zone,
a min value that reflects a minimum value, from the particular column, from rows belonging to the zone, or
a max value that reflects a maximum value, from the particular column, from rows belonging to the zone;
receiving, by the database server, a query that (a) includes a filter condition, and (b) requires generation of a target aggregation of values from the particular column; and
in response to receiving the query, deriving the target aggregation of values from the particular column comprising:
determining, based on the filter condition, that a first zone of the plurality of zones is a total-overlap zone;
determining, based on the filter condition, that a second zone of the plurality of zones is a some-overlap zone; 
responsive to determining that the second zone is a some-overlap zone, scanning rows of the second zone to compute a particular per-zone aggregate value for values in the particular column for the second zone; and
based, at least in part, on said determining that the first zone is a total-overlap zone, combining the per-zone aggregate value of the first zone with at least the particular per-zone aggregate value for the second zone to derive the target aggregation of values;
wherein the method is performed by one or more computing devices.
5.	(Previously Presented) The method of Claim 2 further comprising:
maintaining, for each zone of the plurality of zones, validity data that indicates both:
whether information for said each zone, in the zone map, is valid with respect to pruning decisions; and
whether per-zone sum values for said each zone, in the zone map, are valid for deriving aggregate values to answer queries.
6.	(Original) The method of Claim 5 further comprising:
responsive to a row being inserted into a first zone of the plurality of zones, updating the validity data to indicate that information in the zone map for the first zone is invalid both with respect to pruning decisions and for deriving aggregate values to answer queries; and
responsive to a row being deleted from a second zone of the plurality of zones, updating the validity data to indicate that information in the zone map for the second zone is invalid for deriving aggregate values to answer queries, but not with respect to pruning decisions.
7.	(Original) The method of Claim 6 wherein the at least one of the plurality of zones includes only those zones, of the plurality of zones, (a) that are total-overlap zones, and (b) for which validity data indicates the per-zone sum values are valid for deriving aggregate values to answer queries.
8.	(currently amended) A method for improving performance of query processing in a database system based on zone map information, comprising:
dividing, into a plurality of zones, a base table that is managed by a database server; 
wherein said dividing is based on locations, in persistent storage, of rows of the base table; 
generating, for the base table, a zone map;
wherein generating the zone map includes, for each zone of the plurality of zones, storing in the zone map:
per-zone range information, and
a per-zone aggregate value;
storing, for each zone of the plurality of zones, at least two per-zone staleness indicators comprising: 
a pruning staleness indicator indicating whether the zone map includes stale range information for said each zone, and 
an aggregation staleness indicator indicating whether the zone map includes a stale aggregation value for said each zone;
wherein each zone of one or more is marked as stale by at least one staleness indicator of the at least two per-zone staleness indicators for said each zone;
processing, by the database server, a query that targets the base table and requires generation of a target aggregate value;
wherein the query specifies a filter condition;
wherein said processing the query comprises: 
while the one or more zones are marked as stale: 
determining that a particular zone, of the plurality of zones, is not stale based on a particular aggregation staleness indicator for the particular zone, 
using the per-zone range information in the zone map to determine that all of the rows, in the particular zone of the plurality of zones, satisfy the filter condition, and
responsive to said determining that the particular zone is not stale and responsive to determining that all of the rows in the particular zone satisfy the filter condition, deriving the target aggregate value from the per-zone aggregate value, for the particular zone, obtained from the zone map;
wherein the method is performed by one or more computing devices.
9.	(Previously Presented) A method for improving performance of query execution in a database system based on zone map information, comprising:
dividing, into a plurality of zones, a base table that is managed by a database server;
generating, for the base table, a zone map;
wherein generating the zone map includes, for each zone of the plurality of zones, storing in the zone map:
per-zone range information, and
a per-zone aggregate value;
receiving, by the database server, a query that targets the base table and requires generation of a target aggregate value;
wherein the query specifies a filter condition;
in response to the query, using the per-zone range information in the zone map to determine that a first zone of the plurality of zones is a total-overlap zone relative to the filter condition;
determining, based on the filter condition and the per-zone range information in the zone map, that a second zone of the plurality of zones is a some-overlap zone;
responsive to determining that the second zone is a some-overlap zone, scanning rows of the second zone to compute a particular per-zone aggregate value for the second zone; and
deriving the target aggregate value based, at least in part, on the per-zone aggregate value, for the first zone, obtained from the zone map and the particular per-zone aggregate value for the second zone;
wherein the method is performed by one or more computing devices.
10.	(Original) The method of Claim 8 wherein the target aggregate value is a sum of values from a particular column of the base table.
11.	(Original) The method of Claim 8 wherein the target aggregate value is one of:
a minimum value from a particular column of the base table; or
a maximum value from the particular column of the base table.
12.	(Original) The method of Claim 8 wherein the target aggregate value is an average of values from a particular column of the base table.
13.	(Original) The method of Claim 8 wherein the target aggregate value is a count of rows, from the base table, that satisfy the filter condition.
14.	(Original) A method for improving performance of query execution in a database system based on zone map information, comprising:
dividing, into a plurality of zones, a base table that is managed by a database server;
generating, based on a join between the base table and one or more dimension tables, a join zone map;
wherein the one or more dimension tables include a particular dimension table;
wherein generating the join zone map includes, for each zone of the plurality of zones, storing in the join zone map:
a left-outer-join per-zone aggregate value produced by performing a particular type of aggregation operation on values from a particular column of the base table from rows that are produced by a left-outer-join between the base table and the particular dimension table; and
an inner-join per-zone aggregate value produced by performing the particular type of aggregation operation on values from the particular column of the base table from rows that are produced by an inner-join between the base table and the particular dimension table;
receiving, by the database server, a query that:
specifies a particular type of join between the base table and the particular dimension table; and 
requires generation of a target aggregate value based on the particular type of aggregation operation on values from the particular column of the base table from rows that are produced by the particular type of join between the base table and the particular dimension table;
responsive to the particular type of join being a left outer join, deriving the target aggregate value based, at least in part, on the left-outer-join per-zone aggregate value of at least one zone of the plurality of zones;
responsive to the particular type of join being an inner join, deriving the target aggregate value based, at least in part, on the inner-join per-zone aggregate value of at least one zone of the plurality of zones;
wherein the method is performed by one or more computing devices.
15.	(Previously Presented) A method for improving performance of query execution in a database system based on zone map information, comprising:
dividing, into a plurality of zones, a base table that is managed by a database server;
generating, based on a join between the base table and one or more dimension tables, a join zone map;
wherein the one or more dimension tables include a particular dimension table;
wherein generating the join zone map includes, for each zone of the plurality of zones, storing in the join zone map:
a per-zone aggregate value produced by performing a particular type of aggregation operation on values from a particular column of the base table from rows that are produced by a first type of join between the base table and the particular dimension table; and
a per-zone anti-join row-count value that indicates how many rows of the base table, in the zone, do not combine with rows from the particular dimension table;
receiving, by the database server, a query that:
specifies a second type of join between the base table and the particular dimension table, wherein the second type of join is a different type of join than the first type of join; and 
requires generation of a target aggregate value based on the particular type of aggregation operation on values from the particular column of the base table from rows that are produced by the second type of join between the base table and the particular dimension table;
for each zone of the plurality of zones, determining whether the per-zone aggregate value for the zone may be used to produce the target aggregate value based, at least in part, on whether the per-zone anti-join row-count value for the zone is zero;
wherein, of the per-zone aggregate values stored in the join zone map, only the per-zone aggregate values for zones, of the plurality of zones, where the per-zone anti-join row-count value is zero are used to produce the target aggregate value required by the query;
wherein the method is performed by one or more computing devices.
16.	(Original) The method of Claim 15 wherein the first type of join is a left outer join and the second type of join is an inner join.
17.	(Original) The method of Claim 15 wherein the first type of join is an inner join and the second type of join is a left outer join.
18.	(currently amended) One or more non-transitory computer-readable media storing instructions for improving performance of query processing in a database system based on zone map information, the instructions comprising instructions that, when executed by one or more computing devices, cause:
dividing, into a plurality of zones, a base table that is managed by a database server;
wherein said dividing is based on locations, in persistent storage, of rows of the base table; 
wherein the base table has a particular column;
generating, for the base table, a zone map;
wherein generating the zone map includes, for each zone of the plurality of zones, storing in the zone map a per-zone aggregate value that is one of:
a sum value that reflects a sum of values, from the particular column, from rows belonging to said each zone,
a min value that reflects a minimum value, from the particular column, from rows belonging to said each zone, or
a max value that reflects a maximum value, from the particular column, from rows belonging to said each zone; 
wherein one or more  based on one or more pruning staleness indicators;
processing, by the database server, a query that requires generation of a target aggregation of values from the particular column; and
wherein said processing the query comprises:
while the one or more zones are marked as stale based on the one or more pruning staleness indicators: 
determining that at least one zone, of the plurality of zones, is not stale based on at least one aggregation staleness indicator, and
responsive to said determining that the at least one zone is not stale, deriving the target aggregation of values from at least one per-zone aggregate value, for the at least one zone of the plurality of zones, obtained from the zone map.
19.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 18 wherein:
 the at least one per-zone aggregate value comprises a particular per-zone sum value that reflects a sum of values, from the particular column, from rows belonging to an associated zone of the plurality of zones; and 
the target aggregation of values is a target sum of values from the particular column.
20.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 19 wherein the query includes a filter condition and the one or more non-transitory computer-readable media further comprises instructions that, when executed by one or more computing devices, cause:
determining, based on the filter condition, that a first zone of the plurality of zones is a no-overlap zone;
determining, based on the filter condition, that a second zone of the plurality of zones is a total-overlap zone;
wherein the particular per-zone sum value reflects a sum of values from rows belonging to the second zone;
pruning the first zone responsive to determining that the first zone is a no-overlap zone; and
wherein deriving the target aggregation of values from the particular column comprises using the particular per-zone sum value of the second zone to derive the target sum of values responsive to determining that the second zone is a total-overlap zone.
21.	(Previously Presented) One or more non-transitory computer-readable media storing instructions for improving performance of query execution in a database system based on zone map information, the instructions comprising instructions that, when executed by one or more computing devices, cause:
dividing, into a plurality of zones, a base table that is managed by a database server;
wherein the base table has a particular column;
generating, for the base table, a zone map;
wherein generating the zone map includes, for each zone of the plurality of zones, storing in the zone map a per-zone aggregate value;
wherein the per-zone aggregate value is one of:
a sum value that reflects a sum of values, from the particular column, from rows belonging to the zone,
a min value that reflects a minimum value, from the particular column, from rows belonging to the zone, or
a max value that reflects a maximum value, from the particular column, from rows belonging to the zone;
receiving, by the database server, a query that (a) includes a filter condition, and (b) requires generation of a target aggregation of values from the particular column; and
in response to receiving the query, deriving the target aggregation of values from the particular column comprising:
determining, based on the filter condition, that a first zone of the plurality of zones is a total-overlap zone;
determining, based on the filter condition, that a second zone of the plurality of zones is a some-overlap zone; 
responsive to determining that the second zone is a some-overlap zone, scanning rows of the second zone to compute a particular per-zone aggregate value for values in the particular column for the second zone; and
based, at least in part, on said determining that the first zone is a total-overlap zone, combining the per-zone aggregate value of the first zone with at least the particular per-zone aggregate value for the second zone to derive the target aggregation of values.
22.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 19 further comprising instructions that, when executed by one or more computing devices, cause:
maintaining, for each zone of the plurality of zones, validity data that indicates both:
whether information for said each zone, in the zone map, is valid with respect to pruning decisions; and
whether per-zone sum values for said each zone, in the zone map, are valid for deriving aggregate values to answer queries.
23.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 22 further comprising instructions that, when executed by one or more computing devices, cause:
responsive to a row being inserted into a first zone of the plurality of zones, updating the validity data to indicate that information in the zone map for the first zone is invalid both with respect to pruning decisions and for deriving aggregate values to answer queries; and
responsive to a row being deleted from a second zone of the plurality of zones, updating the validity data to indicate that information in the zone map for the second zone is invalid for deriving aggregate values to answer queries, but not with respect to pruning decisions.
24.	(Original) The one or more non-transitory computer-readable media of Claim 23 wherein the at least one of the plurality of zones includes only those zones, of the plurality of zones, (a) that are total-overlap zones, and (b) for which validity data indicates the per-zone sum values are valid for deriving aggregate values to answer queries.
25.	(currently amended) One or more non-transitory computer-readable media storing instructions for improving performance of query processing in a database system based on zone map information, the instructions comprising instructions that, when executed by one or more processors, cause:
dividing, into a plurality of zones, a base table that is managed by a database server;
wherein said dividing is based on locations, in persistent storage, of rows of the base table; 
generating, for the base table, a zone map;
wherein generating the zone map includes, for each zone of the plurality of zones, storing in the zone map:
per-zone range information, and
a per-zone aggregate value;
storing, for each zone of the plurality of zones, at least two per-zone staleness indicators comprising: 
a pruning staleness indicator indicating whether the zone map includes stale range information for said each zone, and 
an aggregation staleness indicator indicating whether the zone map includes a stale aggregation value for said each zone;
wherein each zone of one or more is marked as stale by at least one staleness indicator of the at least two per-zone staleness indicators for said each zone;
processing, by the database server, a query that targets the base table and requires generation of a target aggregate value;
wherein the query specifies a filter condition;
wherein said processing the query comprises: 
while the one or more zones are marked as stale: 
determining that a particular zone, of the plurality of zones, is not stale based on a particular aggregation staleness indicator for the particular zone, 
using the per-zone range information in the zone map to determine that all of the rows, in the particular zone of the plurality of zones, satisfy the filter condition, and
responsive to said determining that the particular zone is not stale and responsive to determining that all of the rows in the particular zone satisfy the filter condition, deriving the target aggregate value from the per-zone aggregate value, for the particular zone, obtained from the zone map.
26.	(Previously Presented) One or more non-transitory computer-readable media storing instructions for improving performance of query execution in a database system based on zone map information, the instructions comprising instructions that, when executed by one or more processors, cause:
dividing, into a plurality of zones, a base table that is managed by a database server;
generating, for the base table, a zone map;
wherein generating the zone map includes, for each zone of the plurality of zones, storing in the zone map:
per-zone range information, and
a per-zone aggregate value;
receiving, by the database server, a query that targets the base table and requires generation of a target aggregate value;
wherein the query specifies a filter condition;
in response to the query, using the per-zone range information in the zone map to determine that a first zone of the plurality of zones is a total-overlap zone relative to the filter condition;
determining, based on the filter condition and the per-zone range information in the zone map, that a second zone of the plurality of zones is a some-overlap zone;
responsive to determining that the second zone is a some-overlap zone, scanning rows of the second zone to compute a particular per-zone aggregate value for the second zone; and
deriving the target aggregate value based, at least in part, on the per-zone aggregate value, for the first zone, obtained from the zone map and the particular per-zone aggregate value for the second zone.
27.	(Original) The one or more non-transitory computer-readable media of Claim 25 wherein the target aggregate value is a sum of values from a particular column of the base table.
28.	(Original) The one or more non-transitory computer-readable media of Claim 25 wherein the target aggregate value is one of:
a minimum value from a particular column of the base table; or
a maximum value from the particular column of the base table.
29.	(Original) The one or more non-transitory computer-readable media of Claim 25 wherein the target aggregate value is an average of values from a particular column of the base table.
30.	(Original) The one or more non-transitory computer-readable media of Claim 25 wherein the target aggregate value is a count of rows, from the base table, that satisfy the filter condition.
31.	(Previously Presented) One or more non-transitory computer-readable media storing instructions for improving performance of query execution in a database system based on zone map information, the instructions comprising instructions that, when executed by one or more computing devices, cause:
dividing, into a plurality of zones, a base table that is managed by a database server;
generating, based on a join between the base table and one or more dimension tables, a join zone map;
wherein the one or more dimension tables include a particular dimension table;
wherein generating the join zone map includes, for each zone of the plurality of zones, storing in the join zone map:
a left-outer-join per-zone aggregate value produced by performing a particular type of aggregation operation on values from a particular column of the base table from rows that are produced by a left-outer-join between the base table and the particular dimension table; and
an inner-join per-zone aggregate value produced by performing the particular type of aggregation operation on values from the particular column of the base table from rows that are produced by an inner-join between the base table and the particular dimension table;
receiving, by the database server, a query that:
specifies a particular type of join between the base table and the particular dimension table; and 
requires generation of a target aggregate value based on the particular type of aggregation operation on values from the particular column of the base table from rows that are produced by the particular type of join between the base table and the particular dimension table;
responsive to the particular type of join being a left outer join, deriving the target aggregate value based, at least in part, on the left-outer-join per-zone aggregate value of at least one zone of the plurality of zones;
responsive to the particular type of join being an inner join, deriving the target aggregate value based, at least in part, on the inner-join per-zone aggregate value of at least one zone of the plurality of zones.

32.	(Previously Presented) One or more non-transitory computer-readable media storing instructions for improving performance of query execution in a database system based on zone map information, the instructions comprising instructions that, when executed by one or more computing devices, cause:
dividing, into a plurality of zones, a base table that is managed by a database server;
generating, based on a join between the base table and one or more dimension tables, a join zone map;
wherein the one or more dimension tables include a particular dimension table;
wherein generating the join zone map includes, for each zone of the plurality of zones, storing in the join zone map:
a per-zone aggregate value produced by performing a particular type of aggregation operation on values from a particular column of the base table from rows that are produced by a first type of join between the base table and the particular dimension table; and
a per-zone anti-join row-count value that indicates how many rows of the base table, in the zone, do not combine with rows from the particular dimension table;
receiving, by the database server, a query that:
specifies a second type of join between the base table and the particular dimension table, wherein the second type of join is a different type of join than the first type of join; and 
requires generation of a target aggregate value based on the particular type of aggregation operation on values from the particular column of the base table from rows that are produced by the second type of join between the base table and the particular dimension table;
for each zone of the plurality of zones, determining whether the per-zone aggregate value for the zone may be used to produce the target aggregate value based, at least in part, on whether the per-zone anti-join row-count value for the zone is zero;
wherein, of the per-zone aggregate values stored in the join zone map, only the per-zone aggregate values for zones, of the plurality of zones, where the per-zone anti-join row-count value is zero are used to produce the target aggregate value required by the query.

33.	(Original) The one or more non-transitory computer-readable media of Claim 32 wherein the first type of join is a left outer join and the second type of join is an inner join.

34.	(Original) The one or more non-transitory computer-readable media of Claim 32 wherein the first type of join is an inner join and the second type of join is a left outer join.

35.	(Previously Presented) A method for improving performance of query processing in a database system based on zone map information, comprising:
dividing, into a plurality of zones, a base table that is managed by a database server;
wherein said dividing is based on locations, in persistent storage, of rows of the base table; 
wherein the base table has a particular column;
generating, for the base table, a zone map;
wherein generating the zone map includes, for each zone of the plurality of zones, storing in the zone map a per-zone count value;
wherein the per-zone count value reflects one of:
a count of all rows belonging to the zone, or
a count of all rows belonging to the zone that have non-NULL values in the particular column;
wherein one or more of the zones, of the plurality of zones, are marked as stale;
processing, by the database server, a query that:
includes a filter condition, and
requires generation of a target aggregation of values from the particular column; and
wherein said processing the query comprises:
while the one or more zones are marked as stale: 
determining, based on the filter condition, that a first zone of the plurality of zones is a no-overlap zone,
determining, based on the filter condition, that a second zone of the plurality of zones is a total-overlap zone,
pruning the first zone responsive to determining that the first zone is a no-overlap zone, 
determining that the second zone is not stale, and
using a per-zone count value of the second zone, obtained from the zone map, to derive the target aggregation of values responsive to determining that the second zone is a total-overlap zone and responsive to determining that the second zone is not stale;
wherein the method is performed by one or more computing devices.
36.	(Previously Presented) One or more non-transitory computer-readable media storing instructions for improving performance of query processing in a database system based on zone map information, the instructions comprising instructions that, when executed by one or more computing devices, cause:
dividing, into a plurality of zones, a base table that is managed by a database server;
wherein said dividing is based on locations, in persistent storage, of rows of the base table; 
wherein the base table has a particular column;
generating, for the base table, a zone map;
wherein generating the zone map includes, for each zone of the plurality of zones, storing in the zone map a per-zone count value;
wherein the per-zone count value reflects one of:
a count of all rows belonging to the zone, or
a count of all rows belonging to the zone that have non-NULL values in the particular column;
wherein one or more of the zones, of the plurality of zones, are marked as stale;
processing, by the database server, a query that:
includes a filter condition, and
requires generation of a target aggregation of values from the particular column; and
wherein said processing the query comprises:
while the one or more zones are marked as stale: 
determining, based on the filter condition, that a first zone of the plurality of zones is a no-overlap zone,
determining, based on the filter condition, that a second zone of the plurality of zones is a total-overlap zone,
pruning the first zone responsive to determining that the first zone is a no-overlap zone, 
determining that the second zone is not stale, and
using a per-zone count value of the second zone, obtained from the zone map, to derive the target aggregation of values responsive to determining that the second zone is a total-overlap zone and responsive to determining that the second zone is not stale.
37.	(Previously Presented) The method of Claim 1, wherein for each zone, of the plurality of zones, the rows that belong to said each zone are contiguous on said persistent storage.
38.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 18, wherein for each zone, of the plurality of zones, the rows that belong to said each zone are contiguous on said persistent storage.
39.	(currently amended) The method of Claim 1, further comprising: 
storing, for each zone of the plurality of zones, at least two per-zone staleness indicators comprising: a pruning staleness indicator
responsive to deletion of data from a first zone of the plurality of zones:
causing the aggregation staleness indicator for the first zone to indicate that the first zone is stale; 
wherein the pruning staleness indicator for the first zone remains unchanged responsive to deletion of the data from the first zone;
responsive to addition of data to a second zone of the plurality of zones:
causing the aggregation staleness indicator for the second zone to indicate that the second zone is stale, and
causing the pruning staleness indicator for the second zone to indicate that the second zone is stale
40.	(currently amended) The one or more non-transitory computer-readable media of Claim 18, further comprising instructions that, when executed by one or more computing devices, cause:
storing, for each zone of the plurality of zones, at least two per-zone staleness indicators comprising: a pruning staleness indicator
responsive to deletion of data from a first zone of the plurality of zones:
causing the aggregation staleness indicator for the first zone to indicate that the first zone is stale;
wherein the pruning staleness indicator for the first zone remains unchanged responsive to deletion of the data from the first zone;
responsive to addition of data to a second zone of the plurality of zones:
causing the aggregation staleness indicator for the second zone to indicate that the second zone is stale, and
causing the pruning staleness indicator for the second zone to indicate that the second zone is stale





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
An updated search was performed, and the following relevant prior art were identified, but did not teach, suggest, or otherwise render obvious the independent claims’ limitations:
Tommaney et al. (US 2009/0019103 A1): disclosed partition elimination (similar to “pruning” zones as claimed), where partition elimination pertains to where portions of the source data or file do not need to be accessed to resolve the search (Tommaney, [0059]). Further disclosed the use of storing summary information into an extent map structure including the minimum and maximum values of data in the applicable extent (Tommaney, [0089]), similar to the present invention’s use of a zone map for storing aggregate values (the claimed aggregate values including minimum and maximum values of a zone). Disclosed that the query engine can use the existing scan operation to gather information, where gathered summary information is then stored within the extent map (Tommaney, [0090]).
Corvinelli et al. (US 2007/0233637 A1): disclosed data partition elimination (similar to the claimed zone pruning) based on predicates used in the query (Corvinelli, [0061]). Also disclosed correlating partially applicable predicates (similar to the use of partial overlap in the claimed invention) (Corvinelli, [0063]).
Metzger et al. (US 2005/0010564 A1): disclosed dividing information space into smaller information extents, which are annotated with statistics about information they contain, e.g., minimum and maximum values (similar to the claimed invention’s use of the zone maps containing aggregates, the aggregates including minimum and maximum values) (Metzger, [0004]).
Boehme et al. (US 2017/0116267 A1): disclosed identifying data blocks falling under certain partition ranges based on attribute information (Boehme, [0002]). Also disclosed partition joining (Boehme, [0014]).

However, none of the prior art appeared to teach, suggest, or otherwise render obvious the independent claims’ limitations. The dependent claims are allowable for at least by virtue of their dependency on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
20 December 2021